DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7-12, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa et al. (US 10128856 B1) (Mostafa herein after).

Re Claim 2, Mostafa discloses a digital phase-locked loop (DPLL) (DPLL, column 8 lines 21-25) comprising: 
a detector configured to receive a reference clock signal having a first sequence of timing events (reference clock FREF_CLK, column 5 line 62 – column 6 line 9) and a feedback clock signal having a second sequence of timing events (feedback clock FBCLK, column 5 line 43 – column 6 line 9), the detector further configured to output a phase detection signal (CTDC, column 5 line 52 – column 6 line 54, TDC output signal, column 10 line 25 – column 11 line 16), 
wherein the detector comprises at least one interpolation circuit (fractional phase interpolator, column 8 lines 26 - 51) configured to generate a plurality of interpolated timing events based on at least one of the first sequence of timing events or the second sequence of timing events (select a clock output phase based on current clock phase and the additional stretch amount, column 8 lines 26 - 51), wherein the detector is further configured to generate the phase detection signal based on the plurality of interpolated timing events (CTDC, column 5 line 52 – column 6 line 54, TDC output signal, column 10 line 25 – column 11 line 16).
Mostafa discloses the claimed invention except explicitly teaches a phase detector and phase detector comprises at least one interpolation circuit.  However, Mostafa discloses a modified TDC that as a phase-error detector (column 4 lines 40-63) and fractional phase interpolator.  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Mostafa to achieve the same expected result of the claimed phase detector and interpolator as part of the phase detector to further improve the locking times for PLL.

Re Claim 7, Mostafa discloses the DPLL of claim 2 further comprising a feedback time to digital converter (TDC) connected in a feedback loop with the phase detector, wherein the feedback TDC outputs the feedback clock signal (FTDC, column 6 line 53 – column 7 line 21).

Re Claim 8, Mostafa discloses the DPLL of claim 7 further comprising a controllable oscillator and a feedback divider in the feedback loop (DCO, column 5 lines 43 - 61).

Re Claim 9, Mostafa discloses the DPLL of claim 2 further comprising a reference TDC configured to output the reference clock signal (CTDC, column 6 lines 23-52).

Re Claim 10, Mostafa discloses the DPLL of claim 2 wherein the at least one interpolation circuit generates the plurality of interpolated timing events based on a phase error indicated by the phase detection signal (phase error, column 10 lines 25-63).

Re Claim 11, Mostafa discloses the DPLL of claim 2 wherein the at least one interpolation circuit generates the plurality of interpolated timing events based on interpolating a plurality of digital time stamps (additional phase shift, column 8 lines 26 - 51).

Re Claim 12, Mostafa discloses a method of phase detection, the method comprising: 
receiving a reference clock signal having a first sequence of timing events as a first input (reference clock FREF_CLK, column 5 line 62 – column 6 line 9) to a detector of a digital phase-locked loop (DPLL) (DPLL, column 8 lines 21-25); 
receiving a feedback clock signal having a second sequence of timing events as a second input to the detector (feedback clock FBCLK, column 5 line 43 – column 6 line 9); 
generating a plurality of interpolated timing events (select a clock output phase based on current clock phase and the additional stretch amount, column 8 lines 26 - 51) based on at least one of the first sequence of timing events or the second sequence of timing events using at least one interpolation circuit of the detector (fractional phase interpolator, column 8 lines 26 - 51); and 
outputting a phase detection signal from the detector (CTDC, column 5 line 52 – column 6 line 54, TDC output signal, column 10 line 25 – column 11 line 16), including generating the phase detection signal based on the plurality of interpolated timing events.
Mostafa discloses the claimed invention except explicitly teaches a phase detector and phase detector comprises at least one interpolation circuit.  However, Mostafa discloses a modified TDC that as a phase-error detector (column 4 lines 40-63) and fractional phase interpolator.  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Mostafa to achieve the same expected result of the claimed phase detector and interpolator as part of the phase detector to further improve the locking times for PLL.

Re Claim 17, Mostafa discloses the method of claim 12 further comprising outputting the feedback clock signal from a feedback time to digital converter (TDC) that is connected in a feedback loop with the phase detector (FTDC, column 6 line 53 – column 7 line 21).

Re Claim 18, Mostafa discloses the method of claim 17 further comprising providing feedback using a controllable oscillator and a feedback divider in the feedback loop (DCO, column 5 lines 43 - 61).

Re Claim 19, Mostafa discloses the method of claim 12 further comprising outputting the reference clock signal from a reference TDC (CTDC, column 6 lines 23-52).

Re Claim 20, Mostafa discloses the method of claim 12 further comprising generating the plurality of interpolated timing events based on a phase error indicated by the phase detection signal (phase error, column 10 lines 25-63).

Re Claim 21, Mostafa discloses the method of claim 12 further comprising generating the plurality of interpolated timing events based on interpolating a plurality of digital time stamps (additional phase shift, column 8 lines 26 - 51).

Allowable Subject Matter
Claims 3-6, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631